14-3820
    Singh v. Lynch
                                                                                 BIA
                                                                            Nelson, IJ
                                                                         A087 768 657
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.     WHEN CITING A SUMMARY
ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL
APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING
TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 6th day of May, two thousand sixteen.

    PRESENT:
             JOSÉ A. CABRANES,
             GERARD E. LYNCH,
             CHRISTOPHER F. DRONEY,
                  Circuit Judges.
    _____________________________________

    SATPAL SINGH,
             Petitioner,

                     v.                                        14-3820
                                                               NAC
    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                  Jaspreet Singh, Jackson Heights,
                                     New York.

    FOR RESPONDENT:                  Benjamin C. Mizer, Acting
                                     Assistant Attorney General; Edward
                                     E. Wiggers, Senior Litigation
                                     Counsel; Aimee J. Carmichael,
                                     Trial Attorney, Office of
                                     Immigration Litigation, United
                                     States Department of Justice,
                                     Washington, D.C.
      UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

      Petitioner Satpal Singh, a native and citizen of India,

seeks review of a September 12, 2014, decision of the BIA

affirming a June 18, 2013, decision of an Immigration Judge

(“IJ”) denying Singh’s application for asylum, withholding

of removal, and relief under the Convention Against Torture

(“CAT”).     In re Satpal Singh, No. A087 768 657 (B.I.A. Sept.

12, 2014), aff’g No. A087 768 657 (Immig. Ct. N.Y.C. June

18, 2013).      We assume the parties’ familiarity with the

underlying facts and procedural history in this case.

      Under the circumstances of this case, we have reviewed

the IJ’s decision, including the portions not explicitly

discussed by the BIA.      Yun-Zui Guan v. Gonzales, 432 F.3d
391, 394 (2d Cir. 2005).    The applicable standards of review

are well established.    8 U.S.C. § 1252(b)(4)(B); Yanqin Weng

v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

      For asylum applications governed by the REAL ID Act,

like Singh’s, the agency may, “[c]onsidering the totality of

the    circumstances,”    base       a   credibility   finding   on

inconsistencies between the applicant’s statements and other
                                 2
evidence, “without regard to whether” they go “to the heart

of the applicant’s claim.”            8 U.S.C. § 1158(b)(1)(B)(iii);

Xiu Xia Lin v. Mukasey, 534 F.3d 162, 163-64 (2d Cir. 2008).

“We defer . . . to an IJ’s credibility determination unless,

from the totality of the circumstances, it is plain that no

reasonable      fact-finder       could     make         such     an     adverse

credibility ruling.”          Xiu Xia Lin, 534 F.3d at 167.

       Substantial     evidence       supports       the        IJ’s     adverse

credibility       determination,           which         was      based        on

inconsistencies       among      Singh’s     testimony,           his     asylum

application, and his documentary evidence.                      For instance,

Singh testified that he joined his political party on May 5,

2005, but his asylum application gave the date as October

2005.    Singh’s explanation for the inconsistency, that he is

not mentally well and he forgets things, would not compel a

reasonable     fact-finder       to   credit       his     testimony.          He

remembered a precise date at the merits hearing, and his

claim of memory problems is not supported by the medical

evidence he introduced.           Majidi v. Gonzales, 430 F.3d 77,

80-81    (2d   Cir.   2005)    (holding    that    the     agency       need   not

credit an applicant’s explanation for inconsistencies unless

the explanations would compel a reasonable fact-finder to do

so).
                                      3
       Singh also testified that he saw a doctor on the day

that he was beaten, and was later hospitalized.                                 His asylum

application       omitted          reference       to    any    medical         treatment.

This omission is significant because it relates to the sole

instance of alleged persecution.                        Xiu Xia Lin, 534 F.3d at

166    n.3    (“An     inconsistency           and      an    omission       are      .    .    .

functionally          equivalent.”);           Xian      Tuan        Ye   v.    Dep’t          of

Homeland Sec., 446 F.3d 289, 295 (2d Cir. 2006) (holding

that    an    “inconsistency            afforded        substantial          evidence          to

support the adverse credibility finding” where it related to

“an     example       of     the      very    persecution            from      which       [the

applicant]        sought           asylum”        (internal          quotation            marks

omitted)).

       Singh’s testimony further contradicted his documentary

evidence with respect to when documents were sent to him.

When asked why he submitted documents late, he stated that

they were initially sent to the wrong address five or six

months       before    the       June    2013      merits       hearing;         he       later

clarified      that        the   documents        were       first    sent     to     him      in

January 2013.          However, an affidavit from Singh’s father,

which    was    included         in    this    set      of    documents,        was       dated

either March or May 2013.                    Singh was unable to provide any

explanation for this inconsistency.
                                              4
       Finally, the IJ reasonably found that Singh’s lack of

corroborating evidence further undermined his credibility.

“An applicant’s failure to corroborate his or her testimony

may     bear    on         credibility,        because      the      absence   of

corroboration         in    general     makes     an     applicant    unable    to

rehabilitate testimony that has already been called into

question.”       Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d

Cir. 2007).      Nor was the IJ required to give weight to the

evidence Singh did submit.              A letter from Singh’s political

party did not include any details about him, despite Singh’s

statement in his asylum application that he spoke with the

president of his party’s unit after he was beaten.                         Letters

from    his    wife    and    father     did     not     include     any   details

regarding the problems Singh had faced in India, were not

properly       notarized,        were         prepared     for     purposes     of

litigation, and were written by parties not available for

cross-examination.           These findings were not erroneous.                See

Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d

Cir. 2006) (holding that the weight accorded to evidence

“lies largely within the discretion of the IJ” (brackets and

internal quotation marks omitted)); Y.C. v. Holder, 741 F.3d
324, 334 (2d Cir. 2013) (deferring to the agency’s decision

to afford limited weight to a relative’s letter).
                                          5
       Given the inconsistencies and lack of corroboration,

substantial       evidence     supports        the      agency’s    adverse

credibility      determination,       which    is    dispositive    of   the

claims for asylum, withholding of removal, and CAT relief.

Xiu Xia Lin, 534 F.3d at 167; Paul v. Gonzales, 444 F.3d
148,    156-57    (2d   Cir.   2006).         Because     the   credibility

determination is dispositive, we do not reach the agency’s

alternative finding that Singh had otherwise failed to meet

his burden of proof.         See INS v. Bagamasbad, 429 U.S. 24, 25

(1976)    (“As   a   general   rule    courts   and     agencies   are   not

required to make findings on issues the decision of which is

unnecessary to the results they reach.”).

       For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, the pending motion

for a stay of removal in this petition is DISMISSED as moot.


                                  FOR THE COURT:
                                  Catherine O’Hagan Wolfe, Clerk




                                      6